              Case 2:17-cr-01311-DGC Document 85 Filed 08/19/19 Page 1 of 9



     Barbara L. Hull, #011890
1    Attorney at Law
     2601 North 16th Street
2    Phoenix, Arizona 85006
     (602)412-5800
3    BarbaraHullLaw@gmail.com
     Attorney for Anthony Espinosa Gonzales
4

5

6                        IN THE UNITED STATES DISTRICT COURT
7                                    DISTRICT OF ARIZONA
8
                                                    ) Case No. 2:17-cr-01311-PHX-DGC
9    United States of America,                      )
                                                    ) DEFENDANT’S MOTION TO RE-
10                 Plaintiff,                       ) OPEN/SUPPLEMENT
                                                    )
11          vs.                                     )
                                                    )
12   Anthony Espinosa Gonzales,                     )
                                                    )
13                 Defendant.                       )
14

15          Defendant Anthony Espinoza Gonzales, by and through counsel, hereby
16   moves that this Court re-open the matters currently under advisement and/or permit
17   Defendant to submit a supplement to his briefing. Defendant's reasons follow.
18          Undersigned makes no pretense about her lack of technological knowledge.
19   Undersigned apologizes for this shortcoming, which includes an ignorance of how
20   torrents and file sharing operate.

21          Up to and including the August 16, 2019 hearing, undersigned understood

22   that the investigative tools used in this case, Torrential Downpour Receptor 1,

23

24

     1
25     The existence of this software has been disclosed by Mr. Erdely and his colleagues only
     recently.



                                                    -1-
              Case 2:17-cr-01311-DGC Document 85 Filed 08/19/19 Page 2 of 9




1    ICAC COPS2, and Torrential Downpour, conduct what the government has
2    characterized as a "handshake," and that that handshake is brief and singular. The
3    limited number of log files disclosed in this case would lead one to believe that.
4    Only after the hearing did undersigned become aware that this is not the case.
5           This is relevant for reasons that include that undersigned would have
6    responded differently to the Court's hypotheticals, would have responded
7    differently to the Court's questions regarding why it matters that Torrential
8    Downpour Receptor identifies a IP address as suspect when that suspect is doing

9    nothing illegal, would have responded differently to the Court's questions why it

10   matters that Torrential Downpour downloads legal files from the suspect computer,

11   and would have responded differently to the Court's questions regarding the

12   materiality of the proposed tests.

13
            For example, the Court proposed a hypothetical along the lines of an officer,

14
     suspecting that child porn is being shared from a home, knocks on the door and

15
     someone answers offering child pornography.                 With this new understanding,

16
     undersigned respectfully submits that that hypothetical is flawed for the reasons

17
     that follow.

18
            The government has conceded that the investigative tools they use operate
     24/7 on the internet searching for suspicious activity, and what the government
19
     calls a "handshake" refers to only, it seems, the initial connection.                      What
20
     undersigned did not understand at the hearing is that either Torrential Downpour
21
     Receptor and/or Torrential Downpour3 do not conduct just one "handshake," and
22

23
     2
       This database is the brains of the operation, operating many other types of investigative
24   software used by the government operating with the same investigative goal.
     3
       Because testing has not been conducted on either, the defense does not know if either or both
25   are the tools that operate 24/7 searching for what the government has now conceded is legal
     behavior.



                                                    -2-
                 Case 2:17-cr-01311-DGC Document 85 Filed 08/19/19 Page 3 of 9




1    that "handshake" can turn into an ongoing connection that can last for extended
2    periods of time.
3              Using the Court's hypothetical reference Torrential Downpour only, the
4    defense would instead submit that that agent knocks on the door, doesn't find a
5    certain lawful torrent, leaves and returns multiple times, sometimes looking for
6    different lawful torrents, remains inside the doorway for long periods of time, and
7    keeps returning to that home or staying inside the doorway until a perfectly legal,
8    though perhaps "of investigative interest," torrent appears that may or may not

9    have or lead to files of interest or contraband.

10             The log files disclosed thus far in this case demonstrate that Torrential

11   Downpour connected to the subject IP address 4 on December 13, 2016, December

12   23, 2016, December 24, 2016, January 5, 2017, January 9, 2017, January 21, 2017,

13
     and February 6, 2017.             The defense believes that many more log files exist

14
     regarding the government's attempts to connect with, and connections with, the

15
     suspect IP address, and that those log files are material to the defense. 5

16
               The importance of this characteristic and the reason the defense believes

17
     additional log file disclosures have been withheld is evidenced using an example

18
     provided in the case of State v. Brett Donas, Washington County, Pennsylvania
     Case No. CR-2634-2017. Disclosed in that case were the following two log files
19
     for the date of January 6, 2017 wherein Torrential Downpour not only sat on the
20
     suspect computer for an extended period of time, for longer than a "handshake,"
21
     but kept going back searching for different torrents, eventually noting that the
22
     suspect computer had no piece of either torrent:
23

24

     4
25       Defendant asks that this Court bear in mind that IP addresses change all the time.
     5
         Defendant is submitting a discovery request to the government for these logs.



                                                       -3-
      Case 2:17-cr-01311-DGC Document 85 Filed 08/19/19 Page 4 of 9



     2017-01-06 16:28:35 - Torrential Downpour version 1.33
1
     2017-01-06 16:28:35 - Started download thread at local time Friday,
2    January      6,       2017        4:28:34          PM        (GMT-05:00)
     2017-01-06 16:28:35 - Started download thread at UTC Friday,
3
     January            6,            2017               9:28:34           PM
4    2017-01-06 16:28:35 - Remote client located at IP address
     73.236.187.176,                         port                        6881
5    2017-01-06        16:28:35        -       Torrent         info      hash:
6
     615cb9244e666d31cd7a552365e025b057294265
     2017-01-06      16:28:35       -     Torrent        defines    3     files
7    2017-01-06     16:28:35     -     Total      file     bytes:    89073356
     2017-01-06      16:28:35      -     Torrent       has     1360     pieces
8
     2017-01-06      16:28:35      -     Piece       size:     65536     bytes
9    2017-01-06 16:28:35 - Attempting to connect to remote client
     2017-01-06              16:28:36                 -             Connected
10
     2017-01-06 16:28:36 - Attempting to negotiate message stream
11   encryption              with                  remote                client
     2017-01-06 16:28:37 - Remote client rejected encryption or closed the
12   connection
13
     2017-01-06 16:28:37 - Attempting to connect to remote client
     2017-01-06              16:28:37                 -             Connected
14   2017-01-06 16:28:37 - Sent unencrypted handshake to client
     2017-01-06 16:28:37 - Remote client closed the connection
15
     2017-01-06 16:28:37 - Going to sleep for 03m:29s
16   2017-01-06 16:32:06 - Attempting to connect to remote client
     2017-01-06              16:32:07                 -             Connected
17   2017-01-06 16:32:07 - Sent unencrypted handshake to client
18   2017-01-06 16:32:07 - Remote client closed the connection
     2017-01-06 16:32:07 - Going to sleep for 03m:42s
19   2017-01-06 16:35:49 - Attempting to connect to remote client
     2017-01-06              16:35:49                 -             Connected
20
     2017-01-06 16:35:49 - Sent unencrypted handshake to client
21   2017-01-06 16:35:49 - Remote client closed the connection
     2017-01-06 16:35:49 - Going to sleep for 03m:56s
22
     2017-01-06 16:39:45 - Attempting to connect to remote client
23   2017-01-06              16:39:45                 -             Connected
     2017-01-06 16:39:45 - Sent unencrypted handshake to client
24   2017-01-06 16:39:45 - Remote client closed the connection
25
     2017-01-06 16:39:45 - Remote client closed the connection 4
     successive    times     without       completing        the    handshake


                                        -4-
      Case 2:17-cr-01311-DGC Document 85 Filed 08/19/19 Page 5 of 9



     2017-01-06 16:39:45 - The remote client may not have the torrent
1
     2017-01-06 16:39:45 - No pieces acknowledged by the remote client
2    2017-01-06 16:58:40 - Torrential Downpour version 1.33
     2017-01-06 16:58:40 - Started download thread at local time Friday,
3
     January      6,       2017        4:58:39         PM        (GMT-05:00)
4    2017-01-06 16:58:40 - Started download thread at UTC Friday,
     January            6,            2017              9:58:39           PM
5    2017-01-06 16:58:40 - Remote client located at IP address
6
     73.236.187.176,                        port                        6881
     2017-01-06        16:58:40        -       Torrent        info      hash:
7    644e8e80508c373b79d0a5d3e9ed7d8c1a8d62da
     2017-01-06      16:58:40       -     Torrent       defines    3     files
8
     2017-01-06     16:58:40     -     Total     file     bytes:    77303116
9    2017-01-06      16:58:40      -     Torrent      has     1180     pieces
     2017-01-06      16:58:40      -     Piece      size:     65536     bytes
10
     2017-01-06 16:58:40 - Attempting to connect to remote client
11   2017-01-06              16:58:40                -             Connected
     2017-01-06 16:58:40 - Attempting to negotiate message stream
12   encryption              with                 remote                client
13
     2017-01-06 16:58:41 - Remote client rejected encryption or closed the
     connection
14   2017-01-06 16:58:41 - Attempting to connect to remote client
     2017-01-06              16:58:41                -             Connected
15
     2017-01-06 16:58:41 - Sent unencrypted handshake to client
16   2017-01-06 16:58:42 - Remote client closed the connection
     2017-01-06 16:58:42 - Going to sleep for 03m:19s
17   2017-01-06 17:02:01 - Attempting to connect to remote client
18   2017-01-06              17:02:01                -             Connected
     2017-01-06 17:02:01 - Sent unencrypted handshake to client
19   2017-01-06 17:02:01 - Remote client closed the connection
     2017-01-06 17:02:01 - Going to sleep for 03m:49s
20
     2017-01-06 17:05:50 - Attempting to connect to remote client
21   2017-01-06              17:05:50                -             Connected
     2017-01-06 17:05:50 - Sent unencrypted handshake to client
22
     2017-01-06 17:05:50 - Remote client closed the connection
23   2017-01-06 17:05:50 - Going to sleep for 03m:50s
     2017-01-06 17:09:40 - Attempting to connect to remote client
24   2017-01-06              17:09:40                -             Connected
25
     2017-01-06 17:09:40 - Sent unencrypted handshake to client
     2017-01-06 17:09:40 - Remote client closed the connection


                                        -5-
              Case 2:17-cr-01311-DGC Document 85 Filed 08/19/19 Page 6 of 9



            2017-01-06 17:09:40 - Remote client closed the connection 4
1
            successive   times    without     completing   the    handshake
2           2017-01-06 17:09:40 - The remote client may not have the torrent
            2017-01-06 17:09:40 - No pieces acknowledged by the remote client
3

4    (Emphasis added.) In the Donas case, the government continued to try to connect
5    with the suspect computer, continuing to search, connect and wait for a torrent of
6    interest to appear, as clearly none appeared January 6, 2017.
7           This is relevant to Mr. Gonzales' case for many reasons. Examples follow.
8           1. These logs files provide information that supports the defense suspicion
9    that additional and relevant log files have not been disclosed in this case. These
10   other log files are material to the defense, in part as they evidence the volume and
11   duration of attempts to connect and connection with the IP address, and the related
12   findings, if any.
13          2. These log files demonstrate that, once the "handshake" is made, the
14   connection that follows can last for 40 minutes or longer with Torrential
15   Downpour basically sitting on the suspect IP address, with a connection being
16   repeatedly attempted by the software, and attempted more than once, searching for
17   more than one piece of bait, namely a "torrent of interest," even after, as
18   demonstrated above, the suspect computer has "no pieces" of the "torrent of
19   interest."
20          3. From the testimony provided August 16, 2019, it is ICAC COPS that
21   provides the instructions for Torrential Downpour. It appears from the evidence

22   above that ICAC COPS instructs Torrential Downpour 6 to not only sit on the

23   suspect computer for lengthy periods of time, but to repeatedly return, searching

24

     6
25     Testimony August 16, 2019 from the government witness indicated at first three, then four
     items are targeted by ICAC COPS instructions, purportedly per "handshake."



                                                   -6-
             Case 2:17-cr-01311-DGC Document 85 Filed 08/19/19 Page 7 of 9




1    for an ever-changing list of "torrents of interest." Testing that includes ICAC
2    COPS and its instructions to Torrential Downpour is, therefore, material to the
3    defense, including its automation with both Torrential Downpour Receptor and
4    Torrential Downpour.
5          4. Because Torrential Downpour Receptor has only recently been revealed
6    by the government's experts as working in conjunction with ICAC COPS and
7    Torrential Downpour and has also not been tested for accuracy, the defense is
8    unaware whether Torrential Downpour Receptor works in the same or similar way

9    as Torrential Downpour, namely sitting on a suspect computer for lengthy periods

10   of time, repeatedly attempting connections, etc. Because the government has not

11   disclosed any logs or other similar reports generated by Torrential Downpour

12   Receptor, the defense cannot answer these questions without proper testing. Mr.

13
     Gonzales submits that those logs are likewise material to the defense.

14
           The defense has also learned that either or both Torrential Downpour

15
     Receptor and Torrential Downpour create a unique ID for each "handshake,"

16
     thereby leaving an indelible mark on the suspect computer.          The purpose is

17
     twofold: to evidence the connection made and, once a forensic exam is conducted

18
     and because IP addresses constantly change, to establish that the connection made
     was with the particular suspect computer.
19
           Wherefore, Mr. Gonzales asks that this Court re-open the issues currently
20
     under advisement in order to more fully address the additional information and
21
     concerns listed above.
22
           With this additional information, Mr. Gonzales again submits that all nine
23
     tests in the proposed testing Protocol are material to Mr. Gonzales' defense of the
24
     charges against him.
25




                                              -7-
      Case 2:17-cr-01311-DGC Document 85 Filed 08/19/19 Page 8 of 9




1
     Respectfully submitted this 19th day of August, 2019.
2

3                                   _s/ Barbara L. Hull______________
                                    Barbara L. Hull
4
                                    Attorney for Mr. Gonzales
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                      -8-
             Case 2:17-cr-01311-DGC Document 85 Filed 08/19/19 Page 9 of 9



                                      CERTIFICATION
1

2           I hereby certify that on this date I electronically filed the attached document
     with the Clerk’s Office using the ECF System for filing and distribution to ECF
3
     participants.
4
         Courtesy copy provided this date to The Honorable David G. Campbell at
5    Campbell_chambers@azd.uscourts.gov.
6
           Copy also provided to Mr. Gonzales, Defendant.
7
           Copy also provided to AUSA Gayle Helart.
8

9

10
     _s/ Barbara L. Hull________
11   Barbara L. Hull

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                              -9-
